Name: COMMISSION REGULATION (EC) No 3481/93 of 17 December 1993 fixing the limits applicable in Greece to irrigated areas under the support system for producers of certain arable crops for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: economic policy;  cultivation of agricultural land;  agricultural policy;  Europe
 Date Published: nan

 18 . 12. 93 Official Journal of the European Communities No L 317/43 COMMISSION REGULATION (EC) No 3481/93 of 17 December 1993 fixing the limits applicable in Greece to irrigated areas under the support system for producers of certain arable crops for the 1993/94 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system of produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1 552/93 (2) and in particular Articles 12 and 16 thereof, Whereas Commission Regulation (EEC) No 1113/93 of 6 May 1993 setting specific rules on compensatory payments on certain irrigated arable corps (3) provides that compensatory payment at the yield level set for irrigated arable crops is to be given within a limit set for each production region ; whereas these limits should be fixed taking account of the information forwarded by the Member States ; Whereas the information forwarded by Greece covers only areas irrigated during the reference period 1989 to 1991 ; Whereas Regulation (EEC) No 1765/92 provides that compensatory payments must be made by 31 December following the harvest at the latest ; HAS ADOPTED THIS REGULATION : Article 1 The limits applicable to the irrigated areas referred to in Article 4 ( 1 ) of Regulation (EEC) No 1113/93 for the 1993/94 marketing year shall be, in the case of the zones laid down for Greece in its regionalization plan, as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1993 . For the Commission Rene STEICHEN Member of the Commission 0) OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 154, 25. 6. 1993, p. 19. 0 OJ No L 113, 7. 5. 1993, p. 14. No L 317/44 Official Journal of the European Communities 18 . 12. 93 ANNEX Region Irrigated limit(in hectares) Zone 1 6 003 Zone 2 4 756 Zone 3 13 396 Zone 4 2 815 Zone 5 3 475 Zone 6 24 270 Zone 7 640 Zone 8 7 813 Zone 9 44 884 Zone 10 643 Zone 11 7 497 Zone 12 105 867